Citation Nr: 0835839	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-14 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for a bilateral elbow 
disability.

6.  Entitlement to service connection for residuals of broken 
ribs.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a skin disability, 
to include plantar warts and boils.

11.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disability, claimed as functional heart murmur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1970, and subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO)	 in Waco, Texas.

The veteran has testified on two occasions before Decision 
Review Officers at the RO, in April 2004 and December 2005.  
Transcripts of both hearings have been associated with the 
record.

The issues of entitlement to service connection for tinnitus, 
sinusitis, a bilateral knee disability, and headaches, as 
well as the request to reopen the claim of entitlement to 
service connection for a heart disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A bilateral ankle disability was not manifest in service 
and is unrelated to service.

2.  A bilateral elbow disability was not manifest in service 
and is unrelated to service.

3.  There are no current residuals of broken ribs that are 
related to service.   

4.  A cervical spine disability was not manifest in service 
and is unrelated to service.

5.  A low back disability was not manifest in service and is 
unrelated to service.

6.  There is no current evidence of a skin disability that is 
related to service.  


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Residuals of broken ribs were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

6.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in November 2001 explained the evidence 
necessary to support a claim of entitlement to service 
connection.  The veteran was asked to identify evidence of 
treatment or other supportive evidence.  The evidence of 
record was discussed.

A January 2005 letter asked the veteran to identify pertinent 
evidence, to include records of private treatment.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining further pertinent evidence.  
This letter also discussed the evidence necessary to support 
a claim for service connection.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  In fact, in November 2001, the veteran signed 
a statement acknowledging that he had been notified of the 
VCAA and accepted that he was responsible for providing 
information.  He stated that he had no further evidence.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Therefore, although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issues 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that the disabilities addressed in this decision 
are the result of participation in combat with the enemy.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Service Connection for a Bilateral Ankle Disability

Review of the veteran's service medical records reflects that 
he complained of left ankle pain in September 1969, following 
a motor vehicle accident.  An X-ray of the left ankle was 
negative.  The impression was sprained ankle.  On discharge 
examination in September 1970, the veteran's lower 
extremities and feet were clinically normal.  

On physical examination in February 1973, the veteran denied 
lameness and foot trouble.  He also denied bone, joint, or 
other deformity.  On clinical examination his feet and lower 
extremities were normal.  He was determined to be qualified 
for flight.

On VA examination in April 1981, the veteran's 
musculoskeletal system was normal.  

In June 2001, the veteran asserted that he had pain and 
weakness in his ankles as the result of the in-service 
accident. 

A VA general medical examination was carried out in April 
2002.  The veteran complained of bilateral ankle pain and 
denied edema and giving way.  Physical examination revealed 
no muscle atrophy in the lower extremities.  There was no 
swelling or tenderness in the ankle area.  Subtalar motion 
was normal.  Deep tendon reflexes were 2+ and equal 
bilaterally.  The examiner indicated that the ankles had full 
range of motion and were pain free.  

At his April 2004 RO hearing, the veteran testified that his 
ankles were injured in the September 1969 accident.  He 
stated that X-rays were taken but that he did not receive 
treatment.  

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board acknowledges that the veteran 
complained of left ankle pain in service, following a motor 
vehicle accident.  The impression at that time was left ankle 
sprain.  Subsequent examinations, to include the separation 
examination in 1970, did not note any pathology referable to 
the veteran's ankles.  While the veteran complains of current 
bilateral ankle pain, clinical findings have been essentially 
negative, and the evidence contains no current diagnosis 
referable to the veteran's ankles.  

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current clinical findings demonstrating a 
bilateral ankle disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Similarly, the Federal Circuit has noted that in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, the 
Board is presented with no underlying clinical pathology to 
account for the veteran's complaints.  Accordingly, service 
connection for a bilateral ankle disability must be denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a bilateral ankle 
disability must be denied.

	Service Connection for a Bilateral Elbow Disability

The service medical records reflect that the veteran 
complained of left elbow pain in September 1969, following a 
motor vehicle accident.  An X-ray of the left elbow was 
negative.  The impression was soft tissue trauma of the left 
forearm.  On discharge examination in September 1970, the 
veteran's upper extremities were clinically normal.  At that 
time, the veteran denied painful or trick shoulder or elbow.

On flight physical examination in February 1973, the veteran 
denied painful or trick shoulder or elbow.  Clinically, his 
upper extremities were normal.  

On VA examination in April 1981, the veteran's 
musculoskeletal system was normal.  

In June 2001, the veteran asserted that he had pain and 
weakness in his elbows as the result of the in-service 
accident.

On VA general medical examination in April 2002, the veteran 
complained of bilateral elbow pain and weakness.  He stated 
that he was unable to lift objects heavier than 25 pounds 
because of elbow and neck pain.  Examination of the upper 
extremities revealed no muscle atrophy.  The elbows had full 
range of motion.  The right elbow had some tenderness to 
palpation over the radial head.  The impression was bilateral 
elbow pain, right greater than left.  

At his April 2004 hearing, the veteran stated that he had an 
elbow injury as the result of the September 1969 accident.  
He related that he was not provided treatment aside from X-
rays and that he was returned to the flight line.  He 
indicated that the had more problems with his right elbow, 
and that he could not pick anything up with his right arm.  

The Board has also determined that service connection is not 
warranted for a bilateral elbow disability.  The Board 
acknowledges that the veteran complained of left elbow pain 
in service, following a motor vehicle accident.  The 
impression at that time was soft tissue injury of the left 
forearm.  Subsequent examinations, to include the separation 
examination in 1970, did not note any pathology referable to 
the veteran's upper extremities.  While the veteran complains 
of current bilateral elbow pain, clinical findings have been 
essentially negative, and the evidence contains no current 
diagnosis referable to the veteran's elbows.  

As noted above, the grant of service connection requires 
competent evidence to establish a diagnosis of the claimed 
disability.  The veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show 
current clinical findings demonstrating a bilateral elbow 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer.  Similarly, the Federal Circuit has noted that in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez.  Here, the Board is presented with no 
underlying clinical pathology to account for the veteran's 
complaints.  Accordingly, service connection for a bilateral 
elbow disability must be denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert.  Accordingly, service connection for a 
bilateral ankle disability must be denied.


	Service Connection for Residuals of Broken Ribs

On discharge examination in September 1970, the veteran 
reported broken bones.  The examiner noted the veteran's 
report of three cracked ribs three years previously.  
Clinical examination revealed normal chest and 
musculoskeletal.  

On examination in February 1973, the veteran denied broken 
bones.  His chest and musculoskeletal were clinically normal, 
and the veteran was found to be qualified for flight.

On VA examination in April 1981, the veteran's 
musculoskeletal system was normal.  

At the April 2002 VA general medical examination, the veteran 
reported that he had broken three ribs in June 1970, when he 
fell over a chair.  He stated that the ribs healed without 
complication and that he had no further symptoms.  The 
impression was history of three broken ribs.  The examiner 
noted that they were completely healed and were asymptomatic.

At the April 2004 hearing, the veteran testified that he fell 
over a chair and broke three ribs in 1970.  He stated that 
not a lot was done, and that he had no current problems and 
no particular disability.  

Review of the record has led the Board to determine that 
service connection is not warranted for residuals of broken 
ribs.  While he did report three broken ribs on discharge 
examination in 1970, clinical examination at that time was 
negative.  Moreover, despite the veteran's report of broken 
ribs in service, he has testified that he has no current 
problems and no related disability.  

The Board again notes that the grant of service connection 
requires competent evidence to establish a diagnosis of the 
claimed disability.  The veteran has not identified or 
produced any evidence, medical or otherwise, that would tend 
to show current clinical findings demonstrating a disability 
resulting from broken ribs.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer.  Moreover, in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
the veteran must prove existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  See Sanchez-Benitez.  Here, the Board is 
presented with no diagnosis referable to the veteran's ribs.  
Accordingly, service connection for residuals of broken ribs 
must be denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert.  Accordingly, service connection for a 
bilateral ankle disability must be denied.

	Service Connection for a Cervical Spine and Low Back 
Disabilities

Service medical records reflect that the veteran's spine was 
normal on flight physical examination in January 1968.  At 
that time, the veteran denied recurrent back pain.  A flight 
physical examination in July 1969 also reflected a clinically 
normal spine and other musculoskeletal.  The veteran endorsed 
recurrent back pain at that time, and the examiner noted the 
veteran's report of occasional back strain.  The veteran was 
seen following a motor vehicle accident in September 1969, 
but had no complaints aside from those related to his left 
elbow and ankle.  On separation examination in September 
1970, the veteran denied recurrent back pain.  His spine was 
noted to be clinically normal.

On flight physical examination in February 1973, the veteran 
denied recurrent back pain.  His spine was clinically normal, 
and he was determined to be qualified for flight.

On VA examination in April 1981, the veteran's 
musculoskeletal system was normal.  

The veteran underwent cervical fusion in October 1996.  The 
associated records indicate that he had suffered a neck 
injury in a January 1996 automobile accident.  

In June 2001, the veteran stated that he had a spinal cord 
injury from an incident on the flight line, and that he also 
had injuries to his back from the in-service motor vehicle 
accident.

A July 2001 VA treatment record indicates that the veteran 
presented for a complete physical.  He reported that he had 
last seen a physician one and one half years previously.  He 
provided a history of cervical fusion.  

On VA general medical examination in April 2002, the veteran 
related that he had injured his back while lifting an engine 
part and was treated at the base emergency room.  The 
examiner noted that the veteran had undergone surgery on his 
neck in 1996.  The impression included chronic back pain, 
history of acute low back pain, and status post cervical 
radiculopathy with anterior decompression and fusion.  The 
examiner noted that there was nothing in the record to 
indicate a spinal injury.

In his April 2004 hearing testimony, the veteran related his 
belief that he had received neck and back injuries as the 
result of the September 1969 accident.  He stated that he 
landed on his head.  He indicated that he received no 
treatment for his neck following the accident.  He also 
testified that he had been involved in an accident in 1995 
and had subsequently undergone surgery.  He stated that, from 
1970 to 1995, he had received no treatment for his neck.  
With respect to his low back, the veteran testified that he 
sustained an injury while changing out an engine on a UH-1 
helicopter.  He stated that his back was iced.  He noted that 
he had additional problems with his back following that 
incident but that he received no treatment.  He indicated 
that he was not currently in receipt of treatment for a low 
back problem.  

An October 2004 VA treatment record notes neck pain of two 
months' duration.  

Chronic back pain is noted in a September 2005 VA treatment 
record.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for the claimed cervical spine and low back 
injuries is not warranted.  In this regard, the Board 
observes that the service medical records do not indicate a 
significant condition of the neck or low back during service, 
nor does the evidence of record show such disabilities until 
many years thereafter.  Despite the veteran's assertion that 
he had a spinal injury on the flight line and that he 
suffered injuries to his neck and back as the result of the 
September 1969 accident, and despite his reported history of 
recurrent back pain in 1969, his spine was normal on physical 
examination in 1969 and at separation in 1970.  The report of 
a 1973 physical examination is also negative for any spinal 
pathology, and at that time, the veteran denied recurrent 
back pain.  In summary, the veteran has not identified any 
evidence demonstrating such disabilities in service or for 
several years thereafter.  The first evidence reflecting 
complaints referable to the veteran's spine date to 1996, 
when the veteran was involved in an automobile accident and 
sustained a neck injury.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's neck and low back complaints.  
In essence, the most probative evidence demonstrates that 
this disability is not related to service.

The Board acknowledges the veteran's assertion that he 
suffered from neck and low back pain in service and 
thereafter.  He is competent to report symptomatology and 
when it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Savage is completely 
consistent with the Federal Circuit decision in Buchanan.  
This is not to say that the Board may not discount lay 
evidence when such discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc. Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  In this case, the assertions of 
symptoms during service and thereafter are in conflict with 
post-service treatment records which indicate that these 
claimed disabilities are not related to service.  His 
assertions are in conflict with the normal examination at 
separation and his denial of pertinent complaints at the same 
time.  The Board finds that the normal findings, the negative 
and silent record in the years following service is far more 
probative than the veteran's recent statements provided in 
support of a claim for monetary benefits.  In this case the 
veteran's assertions of chronicity or continuity are 
inconsistent with the evidentiary record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of the claimed neck and low 
back disabilities, first manifested many years after service, 
is far too complex a medical question to lend itself to the 
opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
cervical spine and low back disabilities, and there is no 
doubt to be resolved.
	
	Service Connection for a Skin Disability

Service medical records indicate that the veteran was treated 
in May 1968 for a plantars wart on his left foot.  In 
September 1968, he was seen at a dermatology clinic for 
extensive tinea corporis.  He was also  treated in September 
1968 for burns from hydraulic fluid.  On flight physical in 
July 1969, the veteran endorsed boils.  His skin was 
clinically normal.  In May 1970, cysts were removed from each 
ear under local anesthesia.  On separation physical 
examination in September 1970, the veteran denied skin 
diseases and boils.  His skin was clinically normal.

At a February 1973 flight physical examination, the veteran 
denied skin diseases.  Clinical examination revealed normal 
skin.

On VA general medical examination in April 2002, the examiner 
noted the veteran's history of skin problems.  He indicated 
that plantar warts and tinea cruris had completely resolved 
and were not a current problem.  He stated that previous 
lesions on the back of the veteran's ears were likely 
epidermal inclusion cysts and not boils.  He indicated that 
the only abnormality noted on the examination was a small 
skin tag.

At his April 2004 hearing, the veteran asserted that he had 
sustained burns from hydraulic oils in service.  He stated 
that he had boils cut from behind his ears in service.  He 
stated that he was not in receipt of any current treatment.

At his December 2005 RO hearing, the veteran testified that 
his claimed skin condition was caused by hydraulic fluids.  
He stated that his problems started in Vietnam and had 
continued since then.  

The Board has also determined that service connection is not 
warranted for a skin disability.  The Board acknowledges that 
the veteran was treated for burns from hydraulic fluid, a 
plantars wart, and tinea in service.  However, subsequent 
examinations were negative for any clinical pathology 
involving the veteran's skin.  On flight physical examination 
in 1973, the veteran denied skin diseases.  The April 2002 VA 
examination resulted only in a finding of a skin tag.  The 
examiner indicated that that plantar warts and tinea cruris 
had completely resolved and were not a current problem.  

As noted above, the grant of service connection requires 
competent evidence to establish a diagnosis of the claimed 
disability.  The Board acknowledges that the veteran has 
testified that his skin problems had continued from service 
to the present.  However, he has not identified or produced 
any objective evidence, medical or otherwise, that would tend 
to show current clinical findings demonstrating a skin 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer.  Similarly, the Federal Circuit has noted that in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez.  Here, the Board is presented with no 
underlying clinical pathology demonstrative of a skin 
disability.  Accordingly, service connection for a bilateral 
elbow disability must be denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert.  Accordingly, service connection for a 
bilateral ankle disability must be denied.


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for residuals of broken 
ribs is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a skin disability is 
denied.


REMAND

Review of the record reflects that the veteran complained of 
hearing loss during service.  In the years following service, 
he also complained of ringing in his ears.  On VA examination 
in April 2002, bilateral constant tinnitus was diagnosed.  
The examiner stated that he could find nothing in the claims 
file record to substantiate service connection for tinnitus.  
He did not address the veteran's documented claim that he had 
suffered from ringing in the ears since service.  The January 
2008 VA examiner opined that it was less likely as not that 
tinnitus was associated with the veteran's military duties.  
This examiner also failed to address the veteran's long-
voiced complaints about ringing in his ears.  In this regard, 
the Board notes that a VA examination conducted in April 1981 
indicates the veteran's complaints of tinnitus.  The Board 
has therefore determined that an additional examination is 
warranted.

Regarding the veteran's claims of entitlement to service 
connection for sinusitis and headaches, the Board notes that 
in October 1968, the veteran presented with headaches and 
general malaise following administration of a flu shot.  He 
was seen in December 1968 with complaints of supraorbital 
pain.  Sinus headache is noted in February 1969.  In May 1970 
the veteran reported pain over the past several weeks over 
his sinus area, headaches, and runny nose.  On VA general 
medical examination in April 2002 the veteran reported a long 
history of sinusitis and sinus congestion.  The impression 
included chronic headaches.  The examiner noted that the 
headaches were suggestive of cluster headaches.  The 
impression also included chronic sinusitis, and the examiner 
noted that its presentation was suggestive of allergy.  In 
light of the in-service manifestations and the current 
findings, the Board has determined that further examination 
is necessary to obtain an opinion regarding the etiology of 
the veteran's claimed sinusitis and headaches.  

With respect to the veteran's claimed bilateral knee 
disability, the Board notes that service medical records 
disclose complaints of left knee pain in January 1968.  The 
provisional diagnosis was torn left meniscus.  In February 
1968, the veteran presented with pain in the lateral sides of 
both knees.  X-rays were normal at that time.  In March 1969, 
the veteran reported that he had run into his footlocker 
during a mortar attack and bumped his knee.  The veteran 
maintains that his knee complaints in service resulted in a 
current disability.  A July 2007 VA examination resulted in a 
diagnosis of osteoarthritis of the knees.  The examiner did 
not express an opinion regarding the etiology of 
osteoarthritis.  Accordingly, an additional examination 
should be conducted and an opinion rendered.

Finally, the Board notes that during the pendency of the 
veteran's appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision which held that, in the context of 
a claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

The veteran seeks to reopen a claim of entitlement to service 
connection for a heart disability.  Review of the record 
indicates that the veteran has not been provided appropriate 
notice pursuant to Kent.  

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the RO's May 1981 denial of 
service connection for heart disease, and 
the evidence necessary to substantiate 
the element or elements of the claim.  
Any additional evidence pertinent to the 
appellant's claim received by the RO 
should be associated with the claims 
folder.

2.  Schedule the veteran for an 
examination to determine the etiology of 
his tinnitus.  Upon examination and 
review of the entire claims folder, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that tinnitus is 
related to any injury, disease, or 
manifestation in service. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  The 
examiner should specifically consider and 
discuss the veteran's lay statements 
concerning ringing in his ears since his 
period of active service.

3.  Schedule the veteran for an 
examination to determine the etiology of 
his claimed sinusitis and headaches.  
Upon examination and review of the entire 
claims folder, the examiner should 
specifically identify all clinical 
findings related to the veteran's 
complaints of sinusitis and headaches.  
With respect to each clinical finding, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability is related to any injury, 
disease, or manifestation in service. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  

4.  Schedule the veteran for an 
examination to determine the etiology of 
his bilateral knee disability.  Upon 
examination and review of the entire 
claims folder, the examiner should 
specifically identify all clinical 
findings related to the veteran's knees.  
With respect to each clinical finding, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability is related to any injury, 
disease, or manifestation in service. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


